5/13/2019      Case 5:18-cv-05655-JFL Document 42 Filed 05/15/19 Page 1 of 1



                                           UNITED STATES DISTRICT COURT

                                                        FOR THE

                                       EASTERN DISTRICT OF PHILADELPHIA




                                                               I Case No. 5:18-cv-5655
                                                               I
                NOBLE DREW All, et al

                                                               \ RE:BY0766984, BD129909, SF012997
                                  Plaintiff,

                vs



                COCNTY OF LOS ANGELES, Dav1d K1lgore,          I
                D1rector for the Los Angeles County Cahfom1a   I
                Department of Child Support, et al

                                 Defendant,




                                               Certificate of Service
                         The undersigned claimant hereby cert1fies that on May 12, 2019 He personally
                caused to be served the following a true and correct copy of the foregomg Kindly enter
                th1s Instrument titled Complaint And InJunction and Wnt of Mandamus, ExhibitS Notice
                of Emergency Injunction, Removal to Federal Court oursuant Title 28 1441, 1443 and
                 1446 F.R.C.P Permissive Joinder Rule 20(a){B) and Foreign RelatiOns and lnercourse
                 Title 22 Chapter 2 Section 143 codified as Title 28 Statute 1331, constitution, laws and
                treaties treaty territories formerly part of the Ottoman Empire including Egypt by
                mailing certified ma11

                Clerk of Courts
                James Byrne U.S Courthouse
                Room 2609
                601 Market Street su1te 1414
                Philadelphia Pennsylvania 191 02

                                                          IS/Noble Drew Al1,
                                                          Moonsh Sc1ence Temple No.16
                                                          PO Box 8606
                                                          Lancaster. Pennsylvama, 17604
                                                          717 615 0942
                                                          mstofa ca.gov@gmail.com
                                                          mstoa16 pa gov@gma11 com


                                                                                                 PA!>h   1 OP 1




https·IJdocf                                                                                                      1/1
